In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00210-CR



              JOHN BUTCHER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 5th District Court
                 Bowie County, Texas
             Trial Court No. 17F0340-005




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION
           Pursuant to a plea agreement with the State, John Butcher pled guilty to possession of a

controlled substance.1 The trial court accepted Butcher’s plea and sentenced him to ten months’

incarceration. Butcher timely filed a notice of appeal. Because we find that we are without

jurisdiction over this case as a result of Butcher’s plea agreement with the State, we will dismiss

this appeal for want of jurisdiction.

           The Texas Legislature has granted a very limited right of appeal in plea agreement cases.

Rule 25.2 of the Texas Rules of Appellate Procedure details that right as follows:

           In a plea bargain case—that is, a case in which a defendant’s plea was guilty or
           nolo contendere and the punishment did not exceed the punishment recommended
           by the prosecutor and agreed to by the defendant—a defendant may appeal only:

                   (A)     those matters that were raised by written motion filed and ruled on
                   before trial, or

                   (B)    after getting the trial court’s permission to appeal.

TEX. R. APP. P. 25.2(a)(2). This was a plea-bargain case as defined by Rule 25.2, and there is no

indication in the record before this Court that Butcher either (1) filed a motion that was ruled on

before trial or (2) obtained the trial court’s permission to appeal. To the contrary, the trial court’s

certification of Butcher’s right of appeal indicates that this is a plea-bargain case in which Butcher

has no right of appeal. Pursuant to Rule 25.2(d) of the Texas Rules of Appellate Procedure, this

Court is required to dismiss an appeal if, as in this case, the trial court’s certification indicates no

right of appeal. See TEX. R. APP. P. 25.2(d).



1
    See TEX. HEALTH AND SAFETY CODE ANN. § 481.115 (West 2017).

                                                     2
       On November 16, 2017, we informed Butcher of the apparent defect in our jurisdiction

over his appeal and afforded him an opportunity to respond and, if possible, cure such defect.

Butcher filed a response indicating that his goal, on appeal, was not to challenge his conviction,

but only to correct what he claims was an error in the amount of jail-time credit he received in the

judgment. Butcher’s response neither addresses nor cures the jurisdictional defect that prevents

us from hearing his appeal.

       Because Butcher has no right of appeal as a result of his plea agreement with the State and

because the trial court’s certification correctly indicates that Butcher is without a right of appeal,

we dismiss this appeal for want of jurisdiction.




                                                   Josh R. Morriss, III
                                                   Chief Justice

Date Submitted:        December 12, 2017
Date Decided:          December 13, 2017

Do Not Publish




                                                   3